DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Makowski (US-20200262482-A1) in view of Wang (US-7735908-B2).

Regarding claim 1, Makowski teaches a hood assembly (hood 14 with storage compartment 12, fig.3) for a vehicle comprising: an outer panel (hood outer 24, fig.3) having an upper, outer facing surface and a lower, inner facing surface (hood outer 24 has a upper outer facing surface and lower inner facing surface, fig.3); an inner panel (the inner panel is the combination of the hood inner 26 with the ring-shaped energy absorber 18, fig.3 and 5) disposed inwardly of the outer panel having an upper, inner facing surface and a lower, sealing surface (the hood inner 26 has an upper inner facing surface, and the ring-shaped energy absorber has a lower base 36 with seal 20, fig.3 and 5).
Makowski fails to teach a crush volume defined between the outer panel and the inner panel; and a bridging member.
However, Wang teaches a crush volume (crush volume is area between the upper layer 20 and the lower layer 22, fig.2) defined between the outer panel and the inner panel; and a bridging member (core layer 28, fig.2) disposed within the crush volume and configured to extend supportively between the lower, inner facing surface of the outer panel and the upper, inner facing surface of the inner panel (core layer 28 extends between the upper layer 20 and the lower layer 22, fig.2), the bridging member comprising: a support surface (the support surface is the horizontal pieces of the middle panel 30 with bonding surfaces 31, fig.2, column 5, lines 24-41) that is in supportive contact with one of the outer panel and the inner panel (middle panel 30 is bonded to the upper layer 20 via the bonding surface 31, fig.2, column 5, lines 24-41); and a support member (support member is the diagonal members of the middle panel 30 and the horizontal member near bonding surfaces 33, fig.2) that extends from the support surface toward the other panel to engage the other panel for structural support of the hood assembly (the support members as described above extends from the support surface towards the lower layer 22 and engages at the bonding surfaces 31, fig.2, column 5, lines 24-41).
Makowski and Wang are both considered to be analogous to the claimed invention because they are in the same field of vehicle hoods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makowski with the teachings of Wang and have a crash volume with a bridging member. Doing so is known in the art to provide a safer vehicle hood by providing a softer impact if a pedestrian is hit.
	


    PNG
    media_image1.png
    355
    522
    media_image1.png
    Greyscale


Regarding claim 2, Makowski in combination with Wang, Makowski teaches wherein the outer panel and the inner panel are configured to be joined substantially about perimeter edges to define the crush volume therebetween (the hood outer 24 and the hood inner 26 are fixed together via adhesive, plastic welding, metal welding, or a hem flange and with all of these the hoods can be attached about the perimeter edges, specifically with the hem flange the two panels would be fixed about the perimeter edge, fig.1 and 3 paragraph [0023]).

Regarding claim 3, Makowski in combination with Wang, Makowski teaches wherein the inner panel is configured to establish an effective seal with an upper edge of a bucket of a storage volume (energy absorber 18 part of the inner panel has seal 20 which contacts an upper flange 16 of storage compartment 12, figs.3 and 5, paragraphs [0016 and 0029-0030]).

Regarding claim 7, Makowski in combination with Wang, Wang teaches wherein the support surface of the bridging member comprises a first, central support surface (the first central support surface is supported the adhesive line 812 in the center of the distribution 810, column 15, lines 14-36, fig.2 and 5A-C) and second, outer support surface (the second outer support surface is supported by the adhesive 812 to the left or right of the first central support in the distribution 810, fig.2 an 5A-C) extending laterally therefrom and defining gaps therebetween (the adhesive lines 812 are extend laterally as seen in fig.5A with gaps between them).

Regarding claim 8, Makowski in combination with Wang, Wang teaches wherein the bridging member is constructed of stamped steel or aluminum or, a formed composite material (the core layer 28 with middle panel 30 can be made from a variety of different materials which include steel, aluminum, or plastic polymer, fig.2, column 5, lines 47-55).

Regarding claim 9, Makowski in combination with Wang, Wang teaches wherein a thickness of the bridging member may vary from 0.5mm - 1.8mm for steel bridging members, 0.7mm - 2.0mm for aluminum bridging members and 0.6mm - 2.6mm for carbon fiber bridging members, for instance (the middle panel 30 of the core layer 28 can be made of aluminum or steel with thickness T3 between 0.5mm-1.9mm, fig.2, column 5, lines 47-55).

Regarding claim 10, Makowski teaches a vehicle body (vehicle 10, fig.1) comprising an underlying vehicle structure (vehicle body 22, figs.1-3); a front portion (front portion can be seen in figs.1-3 as the front bumper) mounted to the vehicle structure; a bulkhead (bulkhead can be seen in the attached figure below, fig.3) spaced longitudinally from the front portion; a front volume (front volume is between the front bumper and the bulkhead seen below, figs.1-3) defined longitudinally between the front portion and the bulkhead and housing a storage volume therein (the storage volume stores the storage compartment 12 as seen in figs.1-3), the storage volume comprising a bucket (storage compartment 12, figs.1-3) having a bottom and upwardly extending sides with upper edges (storage compartment 12 has a bottom on the side opposite the opening 30 and sides that extend upward to flange 16, figs.1-3) and a sealing member (flange 16 engages with the seal 20, figs.3 and 5) disposed along the upper edges; and a hood assembly (hood 14 with storage compartment 12, fig.3) for closing the front volume comprising: an outer panel (hood outer 24, fig.3) having an upper, outer facing surface and a lower, inner facing surface (hood outer 24 has a upper outer facing surface and lower inner facing surface, fig.3); an inner panel (the inner panel is the combination of the hood inner 26 with the ring-shaped energy absorber 18, fig.3 and 5) disposed inwardly of the outer panel having an upper, inner facing surface and a lower, sealing surface configured to engage the sealing member (the hood inner 26 has an upper inner facing surface, and the ring-shaped energy absorber has a lower base 36 with seal 20 that engages the flange 16, fig.3 and 5). 
Makowski fails to teach a crush volume defined between the outer panel and the inner panel; and a bridging member.
However, Wang teaches a crush volume (crush volume is area between the upper layer 20 and the lower layer 22, fig.2) defined between the outer panel and the inner panel; and a bridging member (core layer 28, fig.2) disposed within the crush volume and configured to extend supportively between the lower, inner facing surface of the outer panel and the upper, inner facing surface of the inner panel (core layer 28 extends between the upper layer 20 and the lower layer 22, fig.2), the bridging member having a support surface (the support surface is the horizontal pieces of the middle panel 30 with bonding surfaces 31, fig.2, column 5, lines 24-41) in supportive contact with the lower, inner facing surface of outer panel (middle panel 30 is bonded to the upper layer 20 via the bonding surface 31, fig.2, column 5, lines 24-41) and a support member (support member is the diagonal members of the middle panel 30 and the horizontal member near bonding surfaces 33, fig.2) that extends from the support surface toward the upper, inner facing surface of the inner panel to engage the upper, inner facing surface for structural support of the hood assembly (the support members as described above extends from the support surface towards the lower layer 22 and engages at the bonding surfaces 31, fig.2, column 5, lines 24-41).
Makowski and Wang are both considered to be analogous to the claimed invention because they are in the same field of vehicle hoods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makowski with the teachings of Wang and have a crash volume with a bridging member. Doing so is known in the art to provide a safer vehicle hood by providing a softer impact if a pedestrian is hit.


    PNG
    media_image2.png
    281
    495
    media_image2.png
    Greyscale


Regarding claim 11, Makowski in combination with Wang, Makowski teaches wherein, the inner panel of the hood assembly has a cross-section that includes a sealing region configured to engage the upper edges of the bucket and, particularly, the sealing member, to effectively seal the storage volume against an intrusion of environmental contaminants such as water, dirt or dust (energy absorber 18 part of the inner panel has seal 20 which contacts an upper flange 16 of storage compartment 12, figs.3 and 5, paragraphs [0016 and 0029-0030]).

Regarding claim 12, Makowski in combination with Wang, Makowski teaches wherein the outer panel and the inner panel of the hood assembly are configured to be joined substantially about perimeter edges to define the crush volume therebetween (the hood outer 24 and the hood inner 26 are fixed together via adhesive, plastic welding, metal welding, or a hem flange and with all of these the hoods can be attached about the perimeter edges, specifically with the hem flange the two panels would be fixed about the perimeter edge, fig.1 and 3 paragraph [0023]).

Regarding claim 16, Makowski in combination with Wang, Wang teaches wherein the support surface of the bridging member comprises a first, central support surface (the first central support surface is supported the adhesive line 812 in the center of the distribution 810, column 15, lines 14-36, fig.2 and 5A-C) and a second, outer support surface (the second outer support surface is supported by the adhesive 812 to the left or right of the first central support in the distribution 810, fig.2 an 5A-C) extending laterally therefrom and defining a gap therebetween (the adhesive lines 812 are extend laterally as seen in fig.5A with gaps between them).

Regarding claim 17, Makowski in combination with Wang, Wang teaches wherein the bridging member is constructed of stamped steel or aluminum or, a formed composite material (the core layer 28 with middle panel 30 can be made from a variety of different materials which include steel, aluminum, or plastic polymer, fig.2, column 5, lines 47-55).

Regarding claim 18, Makowski in combination with Wang, Wang teaches wherein a thickness of the bridging member may vary from 0.5mm - 1.8mm for a steel bridging members, 0.7mm - 2.0mm for an aluminum bridging member and 0.6mm - 2.6mm for a carbon fiber bridging member, for instance (the middle panel 30 of the core layer 28 can be made of aluminum or steel with thickness T3 between 0.5mm-1.9mm, fig.2, column 5, lines 47-55).

Regarding claim 19, Makowski teaches a hood assembly (hood 14 with storage compartment 12, fig.3) for a vehicle comprises: an outer panel (hood outer 24, fig.3); an inner panel (the inner panel is the combination of the hood inner 26 with the ring-shaped energy absorber 18, fig.3 and 5) disposed inwardly of the outer panel and defining a lower, sealing surface (the hood inner 26 has an upper inner facing surface, and the ring-shaped energy absorber has a lower base 36 with seal 20, fig.3 and 5); 
Makowski fails to teach a crush volume defined between the outer panel and the inner panel; and a bridging member.
However, Wang teaches a crush volume (crush volume is area between the upper layer 20 and the lower layer 22, fig.2) defined between the outer panel and the inner panel; and a bridging member (core layer 28, fig.2) disposed within the crush volume and configured to extend supportively between the outer panel and the inner panel (core layer 28 extends between the upper layer 20 and the lower layer 22, fig.2), the bridging member comprising: a support surface (the support surface is the horizontal pieces of the middle panel 30 with bonding surfaces 31, fig.2, column 5, lines 24-41) that is in supportive contact with one of the outer panel and the inner panel (middle panel 30 is bonded to the upper layer 20 via the bonding surface 31, fig.2, column 5, lines 24-41); and support members (support members are the diagonal members of the middle panel 30 and the horizontal member near bonding surfaces 33, fig.2) that extends from the support surface toward the other panel for structural support of the hood assembly (the support members as described above extends from the support surface towards the lower layer 22 and engages at the bonding surfaces 31, fig.2, column 5, lines 24-41).
Makowski and Wang are both considered to be analogous to the claimed invention because they are in the same field of vehicle hoods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makowski with the teachings of Wang and have a crash volume with a bridging member. Doing so is known in the art to provide a safer vehicle hood by providing a softer impact if a pedestrian is hit.

Allowable Subject Matter
Claims 4-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 depends upon claim 1 which is rejected, but claim 4 has the limitation “a first, central support surface and a second, outer support surface extending substantially circumferentially thereabout and defining a gap therebetween”. Wang teaches multiple support surfaces as seen in figures 5A-C, but does not teach them being circumferential about each other. Fujimoto (US-20100019540-A1) teaches concentric beads (2b, fig.16), but these beads are built into the inner panel (1b) and do not have a gap therebetween. Also adding this reference would be modifying a modifying reference, which would be without reason making it hindsight. For the reasons stated above claim 4 has allowable subject matter. 
Claims 5-6 depend upon claim 4, making them have the same allowable subject matter. 
Claim 13 depends upon claim 10 which is rejected, but claim 13 has the limitation of “a first, central support surface and a second, outer support surface extending substantially circumferentially thereabout and defining a gap therebetween”. Wang teaches multiple support surfaces as seen in figures 5A-C, but does not teach them being circumferential about each other. Fujimoto (US-20100019540-A1) teaches concentric beads (2b, fig.16), but these beads are built into the inner panel (1b) and do not have a gap therebetween. Also adding this reference would be modifying a modifying reference, which would be without reason making it hindsight. For the reasons stated above claim 13 has allowable subject matter.
Claims 14 and 15 depend upon claim 13, making them have the same allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakanishi (US-20200101854-A1) teaches a vehicle body front structure with storage. Mazzarella (US-20210114525-A1) teaches an acoustic front storage compartment ofr a vehicle. Rucker (US-20210039558-A1) teaches a sealed stowage compartment for a motor vehicle. Qiu (US-11214185-B2) teaches an electric vehicle with a frunk. Ikeda (US-20160096505-A1) teaches a vehicle hood structure with multiple layers. Wisniewski (US-20150028624-A1) teaches a vehicle hood assembly with top and lower panel having support structure between. Grattan (US-20130181484-A1) teaches vehicle hood energy absorbing assembly. Fujimoto (US-20100019540-A1) teaches vehicle body panel structure with different energy absorbing patterns in lower hood panel. Wang (US-20090065277-A1) teaches vehicle hood assembly with rippled cushion support. Liu (US-20200317135-A1) teaches a vehicle cargo loading system in the front of the vehicle. Mankame (US-20200307502-A1) teaches a compact lightweight and reusable local energy absorbers. Mazzarella (US-20210237652-A1) teaches a fibrous front storage compartment for a vehicle. Zhou (US-20170341601-A1) teaches an engine hood insulator in a vehicle. Rivera (US-9783236-B1) teaches a vehicle bonnet construction for reducing impact forces. Yoshida (US-20170282978-A1) teaches a vehicle hood with multi-panel design. Hammer (US-20170274937-A1) teaches a vehicle hood assemblies including a reinforcement strap. Bellis (US-9527450-B1) teaches an integrated vehicle-end with front storage structure. Ikeda (US-9033407-B2) teaches a vehicle hood structure with multiple layers.Yonezawa (US-20130106142-A1) teaches vehicle hood structure with impact reducing design. Nakanishi (JP-2017185902-A) teaches a vehicle hood with support frame and multiple panels. Liao (CN-106828613-A) teaches an automobile engine cover with multiple panels. Baudlot (WO-2015118268-A1) teaches a motor vehicle body element comprising lattice lining. Fujimoto (JP-2003226264-A) teaches a vehicle body panel with support surface and member between two panels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618    

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618